United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 22, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10310
                         Conference Calendar



UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

MIGUEL GUAJARDO,
                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:02-CR-190-1-A
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Miguel Guajardo pleaded guilty to conspiracy, possession

with intent to distribute more than 5000 grams of cocaine, and

distribution of more than 500 grams of cocaine.   There was no

plea agreement, but Guajardo stipulated to a factual resume

supporting the plea.   Guajardo moved to withdraw his guilty plea,

asserting that he did not speak English and did not understand

the guilty plea proceeding.   The district court held a hearing

and denied the motion.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10310
                                -2-

     Guajardo argues that the district court abused its

discretion by denying his motion to withdraw his guilty plea.       In

denying the motion, the district court considered the appropriate

factors set out in United States v. Carr, 740 F.2d 339, 343-44

(5th Cir. 1984).   The district court found, among other things,

that the plea was knowing and voluntary and that Guajardo had

perjured himself in testifying that the plea documents and

proceedings were not translated fully.    If the district court's

factual findings rest upon credibility determinations after an

evidentiary hearing, this court will not substitute its reading

of the evidence for that of the district court.    See United

States v. Nixon, 881 F.2d 1305, 1310-12 (5th Cir. 1989).     In

light of the district court’s credibility determination, Guajardo

has not shown that the district court abused its discretion in

denying his motion to withdraw his guilty plea because he made no

showing of a fair and just reason justifying the withdrawal under

Carr.   See United States v. Brewster, 137 F.3d 853, 857-58

(5th Cir. 1998).

     AFFIRMED.